Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-16 and 37-52 in the reply filed on 2/17/2021 is acknowledged.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16, 37 and 45 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 8, 9, 15-19 of U.S. Patent No. 10,516,971 in view of Applicant’s submitted NPL titled “3rd Generation Partnership Project; Technical Specification Group Services and System Aspects; Evaluation of LCS Control Plane Solutions for EPS (Release 9)” (herein referred to as AAPA1).
Claim 1 of the Patent anticipates most of the features recited in claim 1 of the Application.
Claim 2 of the Patent anticipates most of the features recited in claim 2 of the Application.
Claim 3 of the Patent anticipates most of the features recited in claim 3 of the Application.
Claim 4 of the Patent anticipates most of the features recited in claim 4 of the Application.
Claim 5 of the Patent anticipates most of the features recited in claim 5 of the Application.
Claim 8 of the Patent anticipates most of the features recited in claim 6 of the Application.
Claim 9 of the Patent anticipates most of the features recited in claim 7 of the Application.
Claim 1 of the Patent anticipates most of the features recited in claim 8 of the Application.
Claim 15 of the Patent anticipates most of the features recited in claim 9 of the Application.
Claim 16 of the Patent anticipates most of the features recited in claim 10 of the Application.
Claim 17 of the Patent anticipates most of the features recited in claim 11 of the Application.
Claim 18 of the Patent anticipates most of the features recited in claim 12 of the Application.
Claim 19 of the Patent anticipates most of the features recited in claim 13 of the Application.
Claim 22 of the Patent anticipates most of the features recited in claim 14 of the Application.
Claim 23 of the Patent anticipates most of the features recited in claim 15 of the Application.
Claim 15 of the Patent anticipates most of the features recited in claim 16 of the Application.
Claim 31 of the Patent anticipates most of the features recited in claim 37 of the Application.
Claim 32 of the Patent anticipates most of the features recited in claim 45 of the Application.
What is lacking in all the claims of the Patent is the first message comprising a Mobile Originated Location Request (MO-LR).
AAPA1 teaches this feature as a design alternative to the Emergency Call or Mobile Terminated Location Request (MT-LR) recited in the patents (see AAPA1, pages 13-28).
It would have been obvious to apply this feature of AAPA1 to the pending claims so as to account for a wider variety of location determination situations.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-5, 9, 12-13, 37, 40-41, 45 and 48-49 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Applicant’s submitted NPL titled “3rd Generation Partnership Project; Technical Specification Group Services and System Aspects; Evaluation of LCS Control Plane Solutions for EPS (Release 9)” (herein referred to as AAPA1).
As to claim 9, AAPA1 teaches a first location server (E-SMLC, page 28 figure 6.1-21) for supporting location services for a user equipment (UE) comprising: 
an external interface for receiving and sending messages to entities in a network (figure 6.1-21 demonstrates that the E-SMLC has interface(s) for communicating with other network entities); and 
at least one processor coupled to the external interface, the at least one processor configured to 
receive a first message for the UE transmitted by a first entity in the network, wherein the first message comprises a Mobile Originated Location Request (MO-LR) (see pages 27-28, MO-LR of figure 6.1-21), 
sending a second message to a second entity in the network to request location information for the UE (see pages 15-17 and 27-28, figures 6.1-21, 6.1-7 and 6.1-9, positioning procedure as shown in figure 6.1-21 requires requests [~second message] be sent to other [second] network entities as seen in figures 6.1-7 and 6.1-9), 
receive a third message from the second entity comprising the location information, wherein the location information is measured by the second entity (see pages 15-17 and 27-28, figures 6.1-21, 6.1-7 and 6.1-9, positioning procedure as shown in figure 6.1-21 requires measurements be made by other [second] entities as seen in figures 6.1-7 and 6.1-9 and sent to E-SMLC via a message [~third message]),
and determine a location for the UE based on the location information, wherein the first location server uses control plane interfaces and control plane protocols to receive the first message, send the second message and receive the third message (see pages 15-17 and 27-28, figures 6.1-21, 6.1-7 and 6.1-9, measurement sent from other [second] network entities used by E-SMLC to determine UE location.  Signaling between the E-SMLC and rest of network done using control signaling such as RRC).
As to claim 1, the first location server cited in the rejection of claim 16 performs all of the steps recited in the method of claim 1.
As to claim 37, the first location server cited in the rejection of claim 16 comprises all of the means recited in the first location server of claim 37.
As to claim 45, the first location server cited in the rejection of claim 16 comprises a non-transitory storage medium including program code stored thereon, the program code is operable to configure at least one processor in a first location server for supporting location services for a user equipment (UE), the program code comprising instructions to perform all of the steps recited in claim 45
As to claims 4, 12, 40 and 48, AAPA1 further teaches wherein the second message and the third message are messages for a positioning protocol (see pages 13-18 and figures 6.1-8 and 6.1-10).
As to claims 5, 13, 41 and 49, AAPA1 further teaches wherein the second entity is the UE and the positioning protocol is a Long Term Evolution (LTE) Positioning Protocol (LPP), a Next Generation (NextGen) Positioning Protocol (NPP) or a New Radio (NR) Positioning Protocol (NPP) (see pages 17 and 18 and figures 6.1-9 and 6.1-10, UE based positioning using LPP).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 6-8, 10, 14-16, 38, 42-44, 46 and 50-52 is/are rejected under 35 U.S.C. 103 as being unpatentable over AAPA1 in view of Applicant's submitted NPL titled “SA WG2 Meeting #118bis, 16-20 January 2017, 'Location Services Alternatives for 5G System Architecture and 5G Procedures’” (herein referred to as AAPA2).
As to claims 2, 10, 38 and 46, AAPA1 further teaches wherein the UE is in communication with a Radio Access Network (RAN) and the second entity comprises the UE or the RAN (see pages 15-17 and 27-28and figures 6.1-21, 6.1-7 and 6.1-9).
What is lacking from AAPA1 is  wherein the RAN is a Next Generation RAN (NG-RAN) supporting a Fifth Generation (5G) radio interface and the first location server is part of a 5G Core network (5GC).
In analogous art, AAPA2 teaches locating a UE via a Next Generation RAN supporting 5G communication and using a first location server (LMF) in place of the first location server (E-SMLC) cited from AAPA1 (see AAPA2, section 2.1).
It would have been obvious to one of ordinary skill in the arts to combine this teaching of AAPA2 to AAPA1 so as to utilize the newer and more advanced 5G technology (AAPA1 utilized LTE/4G).
As to claims 6, 14, 42 and 50, AAPA1 further teaches wherein the second entity is the RAN (see pages 15-17 and 27-28 and figures 6.1-21 and 6.1-7).
What is lacking from AAPA1 is wherein the positioning protocol is a Next Generation (NextGen) Positioning Protocol A (NPPa) or New Radio (NR) Positioning Protocol A (NRPPa).
In analogous art, AAPA2 teaches locating a UE via a NextGren or New Radio Positioning Protocol (see AAPA2, section 2.1).
It would have been obvious to one of ordinary skill in the arts to combine this teaching of AAPA2 to AAPA1 so as to utilize the newer and more advanced 5G technology (AAPA1 utilized LTE/4G).
As to claims 7, 15, 43 and 51, AAPA1 further teaches wherein the second message is sent to the second entity and the third message is received from the second entity via a serving mobility management function (MME) for the UE (see pages 15-17 and 27-28 and figures 6.1-21 and 6.1-7).
What is lacking from AAPA1 is the mobility management function being an Access and Mobility Management Function (AMF).
In analogous art, AAPA2 teaches locating a UE in a 5G system in which an AMF replaces the MME found in an LTE/4G system (see AAPA2, section 2.1)
It would have been obvious to one of ordinary skill in the arts to combine this teaching of AAPA2 to AAPA1 so as to utilize the newer and more advanced 5G technology (AAPA1 utilized LTE/4G).
As to claims 8, 16, 44 and 52, AAPA1 further teaches wherein the first entity is an Mobility Management Function (MME) (see pages 15-17 and 27-28 and figures 6.1-21 and 6.1-7).
What is lacking from AAPA1 is the mobility management function being an Access and Mobility Management Function (AMF).
In analogous art, AAPA2 teaches locating a UE in a 5G system in which an AMF replaces the MME found in an LTE/4G system (see AAPA2, section 2.1)
It would have been obvious to one of ordinary skill in the arts to combine this teaching of AAPA2 to AAPA1 so as to utilize the newer and more advanced 5G technology (AAPA1 utilized LTE/4G).
Claims 3, 11, 39 and 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over AAPA1 in view of US 2016/0014586 (Stupar et al.).
As to claims 3, 11, 39 and 47, AAPA1 further teaches wherein the UE is roaming in a visited network different from the home network (see page 13, UE in visited network when being located).
What is lacking from AAPA1 is wherein the first location server is located in a home network for the UE.
In analogous art, Stupar teaches placing the E-SMLC (~first location server cited from AAPA1) in the home network of a roaming UE (see Stupar, paragraphs 94, 115 and figure 7).
It would have been obvious to combine this teaching of Stupar with AAPA1, so as to provide for a reliable positioning server for which location for a UE can be requested and obtained (home network of UE remains the same regardless of what network it is in, thereby making a positioning server located in the home network reliable for entities requesting the UE location). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAZDA SABOURI whose telephone number is (571)272-8892.  The examiner can normally be reached on 10 am-7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAZDA SABOURI/Primary Examiner, Art Unit 2641